COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
JOSHUA BUTLER,                                                      No. 08-15-00232-CV
                                                 §
                               Appellant,                             Appeal from the
                                                 §
v.                                                               County Court at Law No. 4
                                                 §
KAUR HOLDINGS LLC,                                                of Dallas County, Texas
                                                 §
                               Appellee.                           (TC#CC-15-02221-D )
                                                 §

                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no

other order with respect thereto. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF DECEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.